{¶ 1} The certified question is answered in the affirmative and the judgment of the court of appeals is affirmed on the authority of Kaminski v. Metal & Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-1027, 927 N.E.2d 1066, and Stetter v. R.J. Corman Derailment Servs., L.L.C., 125 Ohio St.3d 280, 2010-Ohio-1029, 927 N.E.2d 1092.
{¶ 2} Appellant’s motion for full briefing and argument or, in the alternative, for remand is denied.
Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer, J., dissents for the reasons stated in his dissenting opinions in Kaminski v. Metal & Wire Prods. Co. and R.J. Corman Derailment Servs.
Brown, C.J., not participating.